Per Curiam.

This is an appeal from an order of the Common Pleas Court sustaining a demurrer and dismissing the petition. Appellant, the divorced wife of John Pickens, deceased, duly and properly brought this action against the administrator of Pickens’ estate. The claim is for the support of the decedent’s minor children from the date of his death to the date of their maturity — in total, $16,280.
The action is brought in the name of Marie L. Nott. There is no indication of any capacity other than her own, except what might be implied from the fact that the claim is for child support. No separation or other agreement is alleged. Orders of the Domestic Relations Court for divorce and support are attached. The orders do not purport to award a lump sum for support, nor do they purport to impose any obligation on the *550decedent for a period after his death, nor against his estate. They simply set a specified amount to be paid per week. On its face, the petition does not claim any amount owing before the decedent’s death. It does not, and could not in this action, contain any claim based on testate succession or on the statutes relating to intestate succession or pretermitted heirs.
We believe the principles of law applicable to this petition in its present state are sufficiently stated in Platt v. Davies, 82 Ohio App., 182 (1947). See also Billow v. Billow, 97 Ohio App. 277 (1953).
The order of the Common Pleas Court is affirmed.
Duffey, P. J., Bryant and Duffy, JJ., concur.